 


110 HRES 1533 EH: Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules
U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1533 
In the House of Representatives, U. S.,

December 10, 2008
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of December 13, 2008, providing for consideration or disposition of a measure relating to financial assistance to eligible automobile manufacturers, and for other purposes. 
2.House Resolutions 1516 and 1526 are laid on the table. 
 
Lorraine C. Miller,Clerk.
